COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 IRMA ARRIAGA,                                    §
                                                                  No. 08-08-00163-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   112th District Court
 TEXAS DEPARTMENT OF FAMILY                       §
 AND PROTECTIVE SERVICES,                                        of Pecos County, Texas
                                                  §
                   Appellee.                                     (TC# P-10,610-112-CV)
                                                  §

                                  MEMORANDUM OPINION


       Pending before the Court is the motion of Irma Arriaga, Appellant, to dismiss this appeal for

the reason that the parties have settled all matters in controversy in the underlying lawsuit. Appellee

has not objected to the motion and there is no indication that dismissal would prevent Appellee from

seeking relief to which it would otherwise be entitled. See TEX . R. APP . P. 42.1(a)(1). We therefore

grant the motion and dismiss the appeal with prejudice. Each party shall bear its own costs pursuant

to the settlement agreement.



                                               KENNETH R. CARR, Justice
October 2, 2008

Before Chew, C.J., McClure, and Carr, JJ.